NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                 United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted August 15, 2018
                                 Decided August 21, 2018

                                           Before

                           MICHAEL S. KANNE, Circuit Judge

                           AMY C. BARRETT, Circuit Judge

                           MICHAEL B. BRENNAN, Circuit Judge

No. 17-2602

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Central District of Illinois.

       v.                                      No. 03-CR-10110-001

JORDAN A. WILLIAMS,                            Michael M. Mihm,
     Defendant-Appellant.                      Judge.


                                         ORDER

         In this appeal, Jordan Williams seeks to challenge the revocation of his
supervised release. His attorney has moved to withdraw from the appeal, arguing that
it is frivolous. See Anders v. California, 386 U.S. 738 (1967). We agree, grant the motion to
withdraw, and dismiss the appeal.

      Williams is serving a sentence for sex-solicitation and pornography crimes. He
was charged with befriending underage boys on the internet, meeting them for sexual
encounters, and possessing images of child pornography. He pleaded guilty to enticing
a minor to engage in sex in violation of 18 U.S.C. § 2422(b), and to possessing child
pornography in violation of 18 U.S.C. § 2252A(a)(5)(B). In 2005, the district judge
sentenced him to 69 months’ imprisonment and a lifetime of supervised release. In 2008,
No. 17-2602                                                                             Page 2

Williams was released from prison and lived on supervised release for almost ten years.
Williams performed well on supervision while in Illinois, but later moved to Kansas
where he violated his release conditions.

        In 2017, the government sought revocation, see 18 U.S.C. § 3583(e)(3), on five
grounds: (1) failure to comply with the Kansas Sex Offender Registration Act, as
Williams had not disclosed an email address that he used to meet other men on social
media; (2) failure to participate in sex-offender treatment, as Williams had been
discharged from treatment for using a phone to exchange photos and find sexual
partners; (3) failure to install filtering software on a cell phone with internet capabilities;
(4) failure to submit a truthful monthly report to the U.S. Probation Office, because
Williams again had not disclosed his email address; and (5) drinking alcohol.

      After Williams admitted these violations, the district judge revoked his
supervised release. The judge imposed two concurrent terms of 16 months in prison—
above the advisory range of 4 to 10 months—and two concurrent 10-year terms of
supervised release.

        During the hearing on sentencing after revocation, the court drafted and then
imposed a condition of supervised release that restricts Williams’s sexual activity. The
discharge summary from the sex-offender treatment group indicated that since moving
to Kansas in early 2016 Williams had engaged in sexual intercourse with numerous
different partners. The government observed that Williams had disclosed in 2013 that
he was HIV positive. The judge replied that he was “very troubled” that Williams might
“engage in unprotected sex with people who have not been put on notice that he is …
HIV positive.” Williams’s attorney responded that Williams’s medical treatment leaves
an “extremely low chance” of transmitting the virus and that Williams’s on-line dating
applications allow him to disclose his HIV status. Nevertheless, the judge determined
that a new condition of supervised release was necessary. The judge told Williams that,
even if he felt confident in his medical treatment, “you had to know that there was at
least a minimal risk; and it seems to me that, because of the seriousness of HIV, you had
a duty to let [sexual partners] know.” Because there was an “elevated chance … in the
future” of Williams having unprotected sex without disclosing his HIV status, the judge
required him to use protection or disclose his status to his sexual partner. After
consulting with the parties’ counsel, including Williams participating in the discussion
through a note to his lawyer, the district judge added the new supervised release
condition, which states: “The Dft shall not engage in oral/anal/vaginal sex with any
person unless he uses protected sex or informs his partner of his medical status.”
No. 17-2602                                                                          Page 3

       In moving to withdraw, appellate counsel has submitted briefs explaining the
nature of the case and addressing the potential issues that an appeal of this case might
involve. Williams opposes counsel’s motion. See CIR. R. 51(b). Because counsel’s
analysis appears thorough, we limit our review to the subjects that counsel discusses
and the issues that Williams believes have merit. United States v. Bey, 748 F.3d 774, 776
(7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).

       First, counsel and Williams both consider whether he plausibly can argue that
the district judge erred when he decided to revoke Williams’s term of supervised
release. Williams focuses on whether sufficient evidence showed that he had committed
the five charged violations. He also asserts that the judge violated Federal Rule of
Criminal Procedure 32.1(b)(2), because the judge did not receive the evidence
supporting the government’s allegations or hold an evidentiary hearing. But at the
hearing Williams stated he had reviewed the revocation petition, he admitted the
violations, and he waived his right to an evidentiary hearing concerning these
violations. He has not challenged the voluntariness of his admission nor stated that he
wishes to withdraw it; thus, he cannot reasonably challenge the admissions upon which
he based his plea. See United States v. Wheaton, 610 F.3d 389, 390 (7th Cir. 2010).

       Counsel also correctly concludes that it would be frivolous to challenge the
16-month term of reimprisonment, which was within the statutory range but 6 months
higher than the Guidelines range. The district judge correctly calculated the
recommended range, considered Williams’s arguments in mitigation, and discussed the
sentence’s relationship to the factors in § 3553(a). See United States v. Brown, 823 F.3d
392, 394 (7th Cir. 2016). Williams objects that the judge did not adequately explain the
sentence or specify why he rejected defense counsel’s request to limit the sentence to
time served. But the judge is not required to address each specific argument, as long as
he meaningfully considered the principal contentions and acknowledged the statutory
sentencing factors. United States v. Paige, 611 F.3d 397, 398 (7th Cir. 2010). The judge did
this. He discussed defense counsel’s sentencing arguments and then explained that he
was concerned that Williams’s past conduct on release (consisting of the five violations)
suggested that he might try again to “manipulate the conditions of [his] supervision.”
The judge also touched briefly on Williams’s history and characteristics, the seriousness
of the offense (child enticement), and concern for the public. It would be pointless to
argue that the judge did not adequately justify the sentence, consider counsel’s
presentation, or acknowledge the statutory sentencing factors.

       Next, we turn to the conditions of supervised release. In his Rule 51(b) response,
Williams challenges the condition requiring him to use protection during sex or to
disclose to his partners his “medical status.” Williams contends this condition is not
No. 17-2602                                                                              Page 4

reasonably related to his offense and is vague. Counsel considers these potential
arguments too, but correctly concludes that a challenge would be frivolous because trial
counsel waived any objection to this condition. First, Williams’ trial counsel told the
court that there was “not anything unreasonable” about the proposed condition and
that it would “satisfy any concern that the Court would have” about protecting the
public from the spread of HIV. Second, counsel proposed alternative language for this
condition, and the court adopted counsel’s proposal. Third, when the judge twice stated
that neither party objected to the proposed conditions of release, “including the
additional provision” regarding Williams’s HIV-status, trial counsel never disagreed.
We do not see what more the judge could have done to elicit an objection from trial
counsel, if counsel had one. Because the judge asked several times for counsel’s input
regarding this specific condition, and then stated that he understood counsel to have no
objection and counsel did not disagree, any potential challenge on appeal is waived.
See United States v. Lewis, 823 F.3d 1075, 1083 (7th Cir. 2016).

       Williams objects to the other conditions of supervised release as well. But these
conditions were disclosed before the hearing in the probation officer’s violation
memorandum. The judge specifically asked whether counsel had objections to those
conditions, and counsel said no. Accordingly, Williams has waived these arguments.
See Lewis, 823 F.3d at 1083.

        Finally, Williams has questioned whether a conflict of interest may affect
appellate counsel’s ability to review the district-court proceedings. After review of
Williams’ arguments, we are satisfied that no conflict exists. In 2013, appellate counsel
was sued by a former client, and she was represented by attorney Ronald Hanna, then
in private practice. That representation and the civil suit ended, and Hanna later joined
the United States Attorney’s Office, where he represented the government in Williams’s
revocation hearing. The United States District Court for the Central District of Illinois
has adopted the Illinois Professional Rules of Conduct, see LOCAL CIV. R. 83.6(D), which
state in relevant part that an attorney has a conflict of interest if there is a significant risk
that the representation of a current client “will be materially limited … by a personal
interest of the lawyer,” IL RPC 1.7(a)(2). Counsel has explained that she did not
personally retain or pay Hanna, because the lawsuit was based solely on her
government employment; that the representation lasted only six months and ended
almost five years ago; and that Hanna has not represented her in any other matters.
There is no direct conflict between that previous lawsuit and Williams’s appeal, and we
agree that there is no indication that counsel has a “personal interest” in Hanna that
would materially limit her representation of Williams.
No. 17-2602                                                               Page 5

      For these reasons, we GRANT counsel’s motion to withdraw and DISMISS the
appeal.